Citation Nr: 0032778	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-16 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from July 1945 to October 
1948.  He died in December 1988.  The appellant is the 
veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, NC. 


REMAND

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 (the Act) became law.  See 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
liberalizing legislation is applicable to the appellant's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act, essentially, eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act, furthermore, contains certain 
notification provisions, which apply in the event that there 
exists evidence identified by the claimant which has not been 
obtained.  The Board observes that the RO has not had an 
opportunity to consider the effect of the Act upon this 
claim.  

The Act provides, in relevant part:

ASSISTANCE IN OBTAINING RECORDS- (1) As part of the 
assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that 
the claimant adequately identifies to the Secretary 
and authorizes the Secretary to obtain.
(2) Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall--
(A) identify the records the Secretary is unable to 
obtain;
(B) briefly explain the efforts that the Secretary 
made to obtain those records; and
(C) describe any further action to be taken by the 
Secretary with respect to the claim.

In November 1995, the appellant identified as relevant to her 
claim the treatment records of three health care providers:  
Dr. W, Dr. G., and Dr. A.  In January 1996, the RO attempted 
to secure the records of the health care providers identified 
by the appellant in November 1995.  The claims file reflects 
that the Postal Service returned inquiries directed to Dr. W. 
and Dr. G., based upon an insufficient address.  A response 
to an inquiry directed to Dr. A. appeared to indicate that 
office records were no longer available, but that the medical 
records of the Craven Regional Medical Center might be able 
to provide more information.  

The claims file does not reflect that the RO informed the 
appellant of difficulties encountered in obtaining the 
records in question.  The claims file also does not reflect 
any further attempts by the RO to secure records from the 
Craven Regional Medical Center.  In light of the requirements 
of the Act, additional development is required.  

Therefore, this case is REMANDED for the following 
development:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with.  
The RO's attention is directed, in part, 
to attempts by the RO to secure records in 
January 1996 from Dr. W, Dr. G., and Dr. 
A.  The RO's actions should include any 
reasonable efforts to obtain records from 
the Craven Regional Medical Center 
referenced in the response to a January 
1996 request for records from Dr. A. and 
notification of the appellant, in 
compliance with Act, of efforts made to 
obtain all records identified by the 
appellant in her statement of November 
1995.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including any final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The purposes of this REMAND are to assist the appellant and 
to obtain additional development.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the appellant unless she is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



